UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-8501


SAMUEL ALBRIGHT BROWN, JR.,

                Plaintiff - Appellant,

           v.

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; FNU             WINKLER,
Officer; FNU SIMMS, Officer; FNU TEAGUE, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00113-GCM)


Argued:   October 27, 2009                  Decided:   January 11, 2010


Before MICHAEL and GREGORY, Circuit Judges, and Benson E. LEGG,
United States District Judge for the District of Maryland,
sitting by designation.


Vacated and remanded by unpublished opinion.    Judge Legg wrote
the opinion, in which Judge Michael and Judge Gregory joined.


ARGUED: Charles Matthew Hill, PUBLIC JUSTICE CENTER, Baltimore,
Maryland, for Appellant.    James Philip Allen, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
ON BRIEF: Roy Cooper, Attorney General, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
LEGG, District Judge:

     Samuel     Albright     Brown,    an       inmate     incarcerated       at    the

Alexander Correctional Institute (“ACI”) in Taylorsville, North

Carolina,   filed      the   instant      suit     under     42    U.S.C.    §     1983,

alleging that Defendants, Correctional Officers Winkler, Teague,

and Simms, and the North Carolina Department of Corrections,

violated his rights under the Eighth Amendment of the United

States   Constitution.             Specifically,           Brown     alleges       that

Defendants were deliberately indifferent to the serious harm he

suffered at the hands of a fellow inmate.                    The district court,

after reviewing the complaint pursuant to 28 U.S.C. § 1915A,

dismissed the complaint for failure to state a claim upon which

relief may be granted.          Because we disagree with the district

court’s finding that Brown’s complaint fails to state a claim

upon which relief may be granted, we vacate its dismissal of the

case and remand the matter for further proceedings.



                                          I.

     Brown’s complaint alleges the following facts.                         On May 9,

2008, an ACI staff member instructed him to enter the “Housing

Block” to retrieve a number of cleaning supplies.                           The staff

member   gave    the     instruction       despite        having   knowledge       that

another inmate in the Housing Block harbored a grudge against

Brown.      While      gathering    the        cleaning     supplies,   Brown        was

                                          2
assaulted and brutally beaten by that inmate.                          As a result of

that assault, a steel plate was inserted into Brown’s jaw and he

received “ongoing” medical care for “permanent” injuries.

       Brown’s complaint further alleges that Officer Simms was in

“the    Block”     when   the    assault        occurred,      that      Officer    Teague

observed the assault, and that the “staff officers in question

were    [n]egligent       and     placed        [Brown]     in     a     dangerous       and

vulnerable position.”

       In   an     administrative       grievance         form     attached        to    his

complaint, Brown specified that Officer Winkler was the staff

member who was aware of the other inmate’s grudge against Brown

but nonetheless sent him to pick up cleaning supplies.                                  The

administrative grievance form also alleges that Officer Teague

admitted to Brown that he witnessed the assault but chose not to

intervene.

       The district court dismissed the case pursuant to § 1915A,

finding     that    Brown’s     complaint       failed    to     state    a    claim    upon

which relief may be granted.            Brown now appeals the dismissal of

his claims against Officers Winkler, Teague, and Simms.                            He does

not    appeal,     however,     the   dismissal     of    his     claim       against    the

North Carolina Department of Corrections.




                                            3
                                       II.

      Under § 1915A, district courts are required to review “any

complaint in a civil action in which a prisoner seeks redress

from a governmental entity.”            28 U.S.C. § 1915A(a).          In doing

so, a court must either “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint

. . . fails to state a claim upon which relief may be granted.”

28 U.S.C. § 1915A(b)(1).

      A   complaint   should    be    dismissed   “if   it    does   not   allege

‘enough facts to state a claim to relief that is plausible on

its face.’”     Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir.

2008) (quoting Bell Atl. Corp. v. Twobly, 550 U.S. 544, 570

(2007)).     In evaluating a complaint, this Court “will construe

the   factual   allegations     ‘in    the   light   most    favorable     to   the

plaintiff.’”     Schatz v. Rosenberg, 943 F.2d 485, 489 (4th Cir.

1991) (quoting Battlefield Builders v. Swango, 743 F.2d 1060,

1062 (4th Cir. 1984)).           Here, “[l]iberal construction of the

pleading is particularly appropriate” because it “is a pro se

complaint raising civil rights issues.”               Loe v. Armistead, 582

F.2d 1291, 1295 (4th Cir. 1978) (citing Haines v. Kerner, 404

U.S. 519, 521 (1972)).         We review de novo dismissals for failure

to state a claim.     Schatz, 943 F.2d at 489.




                                        4
                                          III.

     The Eighth Amendment imposes a duty on prison officials “to

protect     prisoners        from      violence      at    the      hands    of     other

prisoners.”        Farmer v. Brennan, 511 U.S. 825, 833 (1994).                       Not

every injury suffered by a prisoner at the hands of another

establishes liability against a prison official, however.                              To

make a valid claim under the Eighth Amendment, a prisoner must

satisfy two elements.            First, “the deprivation alleged must be

sufficiently serious.”               Odom v. S.C. Dep’t of Corr., 349 F.3d

765, 770 (4th Cir. 2003) (internal quotation marks and citation

omitted).          “To    demonstrate     such      an    extreme    deprivation,       a

prisoner     must       allege   a    serious      or    significant      physical     or

emotional injury resulting from the challenged conditions.”                           Id.

In this case, it is uncontested that Brown suffered significant

physical injuries as a result of the other inmate’s attack.

     Second,        a    prisoner      must       demonstrate      that     the    prison

official    had     a    “sufficiently        culpable    state     of    mind.”      Id.

(quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991).                              When an

inmate     makes    a     challenge     under      the    Eighth    Amendment,       “the

requisite state of mind is one of deliberate indifference to

inmate health or safety.”               Id.       (internal quotation marks and

citation omitted).           A prison official demonstrates deliberate

indifference if he “knows of and disregards an excessive risk to

inmate health or safety.”               Id.       In other words, “the test is

                                              5
whether the guards know the plaintiff inmate faces a serious

danger to his safety and they could avert the danger easily yet

they fail to do so.”       Case v. Ahitow, 301 F.3d 605, 607 (4th

Cir. 2002).

     Applying that two-pronged test to the instant facts, we

hold that the district court erred in dismissing Brown’s claims

against Officers Winkler, Teague, and Simms.

                                    A.

     The   State   of   North   Carolina,    representing   each   of   the

Defendants, concedes error with respect to the claims against

Officers Winkler and Teague.        The state acknowledges that the

complaint sufficiently alleges that Officer Teague observed the

altercation and failed to respond.          The state also acknowledges

that Brown’s administrative grievance form states that Officer

Winkler was aware of the other inmate’s grudge but still sent

Brown into the Housing Block to pick up supplies.           We agree that

those allegations sufficiently state a claim upon which relief

may be granted.    As a result, the district court should not have

dismissed Brown’s claims against Officers Winkler and Teague.

                                    B.

     The State of North Carolina does not concede error with

respect to the claim against Officer Simms.          The state contends

that no reasonable person could infer from the complaint that



                                    6
Officer Simms knew of the assault in time to intervene, yet

deliberately and indifferently failed to do so.

      We     disagree   with   that    reading       of   the   record.     Brown’s

complaint alleges that Officer Simms was in “the Block” when the

assault occurred.         A reasonable person could infer from that

statement that Officer Simms was aware of the attack, and that

his failure to intervene represented deliberate indifference to

a serious risk of harm.

      Similarly,     Brown’s    complaint       states     that   “staff   members”

were aware of the other inmate’s grudge, that the staff members

knew there were prior problems between that inmate and Brown,

and   that    they   placed    Brown   “in     a    [d]angerous    and    vulnerable

position.”        Because      there   were        only   three   ACI     correction

officers designated in the complaint, it is reasonable to assume

that Brown was naming Officer Simms when he described the staff

members who were deliberately indifferent to the serious harm

posed by his fellow inmate.               Accordingly, the district court

should not have dismissed Brown’s claim against Officer Simms.



                                         IV.

      Because Brown’s complaint alleges facts sufficient to state

a   plausible    claim,   we    vacate    the      district     court’s    dismissal

under § 1915A and remand the matter for further proceedings.

                                                            VACATED AND REMANDED

                                          7